PER CURIAM.
Maralee Pomeroy, an employee of Western Michigan University, sued her employer under the Americans with Disabilities Act. The University filed a motion to dismiss, arguing that the Act was unconstitutional as applied to the states. The district court denied the University’s motion, and the University appealed. This case is now controlled by Trustees of University of Alabama v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001), which held that the Eleventh Amendment bars state employees from bringing claims against their employers under Title I of the Americans with Disabilities Act. We therefore REVERSE the district court’s denial of the defendant’s motion to dismiss and REMAND this case to the district court for further proceedings in light of Garrett.